December 11, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       AKRAM MUSHTAHA, Appellant

NO. 14-13-00793-CV                          V.

                      TILE ROOFS OF TEXAS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Tile Roofs of
Texas, signed June 11, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, Akram Mushtaha, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.